Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
The Office Action alleges that the limitation "wherein each of the plurality of digital markup patterns comprises an element that has a unique arrangement of dots for each of a plurality of rotations" is purportedly described in Harvill's figures 4A, 4B and 6A. This is9 
  incorrect because the markup patterns described in Harvill's figures (and in the Harvill disclosure taken as a whole), do not comprise an element that has a unique arrangement, with respect to other elements in the digital markup patterns, of multiple dots for each of the plurality of rotations. Indeed, the patterns in Harvill comprise identical dots arranged in rows and columns, and each pattern of the dots in each rotation remains the same arrangement of the dots. Stating differently, there is no element in Harvill's patterns that is a unique arrangement, with respect to other elements in the digital patterns, of multiple dots for each of the rotations. 
The applicant has clarified this in the presently amended Claim 1. In the current Claim 1, each of the plurality of digital markup patterns comprises an element that has a unique arrangement, with respect to other elements in the digital markup patterns, of multiple dots for each of a plurality of rotations. Stating differently, each of the applicant's pattern element includes an arrangement of multiple dots for each of rotations that is unique (different) than other elements.
Examiner replies that:
Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Reference product manager in claim 11 (and dependent claims).
Markup regions generator in claim 11 (and dependent claims).
Geometry map builder in claim 11 (and dependent claims).
Interactive asset builder in claim 11 (and dependent claims).
Layout manager in claim 12 (and dependent claims).
Manufacturing file generator in claim 12 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Information Disclosure Statement
The information disclosure statement filed 10/7/22 cites NPL documents not included with the IDS.

Allowable Subject Matter
Claim 3-5, 7-10, 13-15, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Harvill U.S. Patent/PG Publication 20120249552.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvill U.S. Patent/PG Publication 20120249552 in view of Karavaev U.S. Patent/PG Publication 10201203.
Regarding claim 1:
 A computer implemented method comprising: 
 receiving, at an electronic device, a digital reference image of a reference product that has been manufactured based on, at least in part, one or more manufacturing files (Harvill [0032] FIG. 3 illustrates further details of an exemplary implementation of a product modeling method 140 when used with a piece of apparel. The product modeling method (and the processes set forth below) are implemented, in one embodiment and implementation, as a plurality of lines of computer code that are part of the product modeling module that are executed by a processing unit 106 that is part of the product modeling system. In the method, a piece of apparel is created with a plurality of markers (142) that are used to capture information about the piece of apparel when the piece of apparel is worn by a human model. The plurality of markers may be a marker pattern that encodes, in two dimensions, a flexible substrate that may be detected when the flexible substrate is placed on a complex three dimensional surface wherein the coverage area of the marker pattern does not substantially occlude the substrate that it encodes.).
 identifying one or more found markup regions in the digital reference image (Harvill [0033] Once the one or more pieces of apparel are prepared with the markers, an image for each piece of apparel on each different human model may be generated (150) such as by using a camera to take a picture of the piece of apparel being worn by a human model.).
 wherein the one or more found markup regions depict a plurality of digital markup patterns that are distributed across the one or more found markup regions (Harvill [0032] In one embodiment, the markers may be a number of non-visible lines that form a grid. In another embodiment, the markers may be a plurality of optical markers 190 that may be affixed to a piece of apparel 192 as shown in FIG. 4B that permits the optical tagging of the piece of apparel to map the surface of the piece of apparel when worn by a human model. The optical markers may be made of a reflective material, a colorized material or a diffraction pattern. The reflective material may be retro-reflective material. The colorized material may be pigmented material. The markers may have various shapes (including the dot shape shown in FIG. 4B) and sizes and the method is not limited to any particular shape of the markers. In one embodiment, the plurality of markers may be a film material that has the retro-reflective material in a particular shape. In yet another embodiment, the markers may be a set of markers that form a grid wherein the markers are placed onto the piece of apparel electronically or by other means.)(Harvill Fig. 6A) since there are patterns on the sleeves, chest, etc. there are a plurality of patterns.
 wherein each of the plurality of digital markup patterns comprises an element that has a unique arrangement  of multiple dots for each of a plurality of rotations (Harvill 4A-4B, 6A) 
 determining a region mapping that maps one or more of one or more reference markup regions to the one or more found markup regions (Harvill [0032] As shown in FIG. 4A, the grid of markers 186 on the flat surface are mapped to a grid 187 with the same markers in the same positions on a non-flat surface so that the mapping between the grid on the flat surface and the grid on the non-flat surface is determined. The system may interpolate the marker locations to generate a mapping from the plurality of markers to the grid on the flat surface and may then store the mapping to avoid recalculation of the mapping each time.)(Harvill [0039] To generate the representation of the contours of the surface of the piece of apparel when worn by a particular human model in a particular pose, the system maps the position of the markers 190 relative to each other as shown in FIG. 6D into a set of contour curves 194 that represent the surface of the piece of apparel when worn by a particular human model in a particular pose. Since the system has information about the markers and the grid that they form on a flat surface as shown FIG. 4A, the system is able to determine the contours of the surface of the piece of apparel when worn by a particular human model in a particular pose.).
 based on, at least in part, the region mapping, generating a geometry map (Harvill [0040] Once the contours of the surface is determined and the preprocessing is completed, the model of the piece of apparel when worn by a particular human model in a particular pose may be retouched (162) as needed. Then, the model is post-processed (170) by the product model system.)(Harvill [0043] When the model is integrated into the service, the product modeling system may perform warp mapping (182) on a design selected by the consumer and permit the user to select a particular background (184).).
 generating an interactive asset image by removing the one or more found markup regions from the digital reference image (Harvill [0038] The marker images(once identified) may be removed from the image of the piece of apparel (as shown in FIG. 6C) by various processes. For example, the markers may be removed by, for each marker location, identifying the texture adjacent the marker and then filling in the location of the marker with the texture in the adjacent area. Alternatively, the system may use image coherence and synthesize the image to remove the markers in the image.).
 based on, at least in part, the region mapping and the geometry map, generating a customized product image by applying a user pattern to the interactive asset image and causing the customized product image to be displayed on a display device (Harvill [0043] When the model is integrated into the service, the product modeling system may perform warp mapping (182) on a design selected by the consumer and permit the user to select a particular background (184). An example design is shown in FIG. 8A. The exemplary design shown on a piece of apparel in a typical system with a flat image is shown in FIG. 8B. Using the product modeling system, a mapping between the design image and the surface contour of the model of the particular piece of apparel on the particular human model in the particular pose (See for example FIG. 8D) is done so that the design is shown on the model as shown in FIG. 8E is a more realistic three dimensional manner. ).
Harvill does not teach unique pattern arrangements for each area. In a related field of endeavor, Karavaev teaches:
wherein each of the plurality of digital markup patterns comprises an element that has a unique arrangement with respect to other elements in the digital markup patterns, of multiple dots for each of a plurality of rotations (Karavaev Fig. 4, 9 C9 L20-27 Graphical elements on devices with different standards are combined in various combinations, providing visual recognition and individual pattern for elastic templates of each size type. Examples of four elastic templates of differing standards are illustrated in the figure.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use unique pattern arrangements for each area as taught by Karavaev. The motivation for doing so would have been easier tracking for the system. The rationale for doing so would have been that it is a simple substitution of pattern types, where a pattern is still being used for the same purposes, merely a different pattern is used. Therefore it would have been obvious to combine Karavaev with Harvill to obtain the invention.
Regarding claim 11:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Claim(s) 2, 6, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvill U.S. Patent/PG Publication 20120249552 in view of Karavaev U.S. Patent/PG Publication 10201203 and Watanabe U.S. Patent/PG Publication 6925350.
Regarding claim 2:
 The method of claim 1, has all of its limitations taught by Harvill in view of Karavaev. Harvill further teaches  further comprising: 
 receiving, at the electronic device, a digital markup image that has the one or more reference markup regions, and is associated with a markup identifier (Harvill [0033] Once the one or more pieces of apparel are prepared with the markers, an image for each piece of apparel on each different human model may be generated (150) such as by using a camera to take a picture of the piece of apparel being worn by a human model.).



Harville in view of Karavaev does not teach  generating files. In a related field of endeavor, Watanabe teaches:
receiving, at the electronic device, a digital markup image that has the one or more reference markup regions, and is associated with a markup identifier (Watanabe C4 L46-60 A sample garment 50, produced from pieces of one or multiple base patterns 210 (typically associated and retrieved from one try-on garment 200 but possibly several), is scanned by a scanner system 10, and the scanned image of sample garment 50 is digitized for storage and subsequent retrieval as customer data 20.)(Watanabe C4 L32-40 Each sample garment is made from base patterns that have been marked and modified by tailors or other persons associated with the facility, according to the desired fit and the body contour of the customer. The marked garments are then scanned and information corresponding to the marks and desired modifications are recorded and sent to a cutting machine as digital design data.). 
 receiving, at the electronic device, a digital layout image that represents a form of a product used to manufacture the reference product generating, using the electronic device, a digital markup layout by overlaying the digital markup image over the digital layout image and based on, at least in part, the digital markup layout, (Watanabe C9 L25-45 Since the sample garment has been modified and connected based upon the customer fit preferences and body contour, no further modification should be required, but if the customer prefers further modification--for example, a snug fit in one section of the garment--the tailor can preliminarily mark the sample garment while on the customer, and then re-adjust the sample garment starting once again from re-marking the base pattern (block 408). Additionally, the customer's preferences for length of the garment, pocket position, pocket shape and other features can be made. Such sizing features are familiar to those of ordinary skill in the clothing industry. The mark lines 52 on each base pattern 210 comprising the sample garment indicate the modification of the design as well as the position of the marked piece in relation to one or more of the other base pattern pieces. Mark lines 52 are preferably made using a highly visible, but erasable or naturally disappearing medium, such as a disappearing Chako pen, chalk, ink, or other medium (available from Adger Kogya Co. Ltd. of Japan) that remains on the base pattern for only a limited duration.)
generating the one or more manufacturing files comprising digital data usable in manufacturing the reference product (Watanabe C15 L7-17 Once the final garment digital image data 54 are obtained, seams in the garment can be recognized by software 24 and the garment can be separated into each pattern piece using the "favorite" garment procedure as depicted in FIG. 9 and FIG. 10B (step 1245).) (Watanabe C10 L40-60 With the customer data 20, the custom-made garment 300 can thus be reproduced at any time. Ideally, no paper pattern is generated for producing the custom-made garment, though one could easily be produced from the customer data 20. Instead, the customer data 20 is sent directly to a cutting machine 30, the desired material for the garment is selected, the inspection marks are marked, and the material is cut using the digital design data preserved in the customer data 20, as will be described in more detail below. Thus, the cutting machine uses the customer data 20 instead of a printed pattern to determine where to cut the material.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to create digital files as taught by Watanabe. The motivation for doing so would have been to allow the information to be accessed remotely (Watanabe C11 L27-30). Therefore it would have been obvious to combine Watanabe with Harvill in view of Karavaev to obtain the invention.
Regarding claim 6:
 The method of claim 2, has all of its limitations taught by Harvill in view of Karavaev and Watanabe. Harvill further teaches  further comprising: 
 determining a plurality of distinct regions in the digital layout image and for each distinct region of the plurality of distinct regions, overlaying the digital markup image onto a distinct region (Harvill [0043] When the model is integrated into the service, the product modeling system may perform warp mapping (182) on a design selected by the consumer and permit the user to select a particular background (184). An example design is shown in FIG. 8A. The exemplary design shown on a piece of apparel in a typical system with a flat image is shown in FIG. 8B. Using the product modeling system, a mapping between the design image and the surface contour of the model of the particular piece of apparel on the particular human model in the particular pose (See for example FIG. 8D) is done so that the design is shown on the model as shown in FIG. 8E is a more realistic three dimensional manner.) since each point in the grid may be a distinct region.
Regarding claim 12:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616